DISSENTING OPINION
Rao, Chief Judge:
I regret that I am unable to concur with the conclusion reached by my colleagues in the instant case. Specifically I *628am of opinion that the objections to the answers to interrogatories 10 and 11 of the deposition of the witness Friedrich Schock were well taken, and, therefore, the findings of the majority with respect to component material of chief value, which rested upon those answers, were without evidentiary support.
This view does not embody disagreement with the general principles underlying the decision of the majority to the effect that a person under whose supervision records are kept is competent to testify as to the contents of those records, and that an objection to an interrogatory, or an objection to an answer to an interrogatory which is, in reality, an objection to the interrogatory itself, must be made within a reasonable time after the filing of such interrogatory, and is untimely if made at the time of trial.
However, the competency of a witness to testify concerning the contents of books and records kept under his supervision is an expedient developed by the courts to avoid the production of voluminous business data which might otherwise not be readily produced and is in the nature of an exception to the hearsay rule. The extent to which the rule is relaxed is discretionary with the court (see Wigmore on Evidence (3d ed.) 5 § 1530) which would expect such testimony to be clothed with reasonable guarantees of its accuracy and credibility. It is this latter aspect in which I find the deposition wanting, since the witness himself, in his answers to interrogatories 6 through 9, has undermined his own qualifications by making clear that he lacks any detailed knowledge of the facts about which he is testifying.
It seems to me that the cases relied upon by the majority furnish no support for the proposition that, in the facts of the case at bar, the court should exercise its discretion to admit the testimony of this particular witness. In each of those cases, the witness established a relationship to, or a knowledge of, the books and records in question far in excess of that shown by the witness here.
In American Express Company v. United States, 30 Cust. Ct. 333, Abstract 57048, the court found that a witness was qualified to testify about the contents of his company’s records where it appeared that such records were kept under his direct supervision, under circumstances which revealed that he was the grandson of the founder of the business, had been associated with the firm for more than 30 years, had been a partner for about 10 years, and for a period of 7 years prior to his deposition was the sole owner and manager of the company.
In United States v. Mortimer, 118 F. 2d 266, it was held that charts summarizing voluminous records, prepared for trial by the witness, an experienced public accountant, assisted by several aids, were admissible, and that the testimony of the witness alone, who had supervised the entire project, and on whose direction the authenticity of the whole *629depended, was sufficient to establish, the evidentiary value of such charts.
The court, in Massachusetts Bonding & Ins. Co. v. Norwich Co., 18 F. 2d 934, admitted a tabulation made by the witness, when the only facts not within her own personal knowledge were drawn from records made in the regular course of business and kept in files often used by the witness, and held that there was no necessity to call the clerks who had made the individual notations.
Where business records were produced in court by a company’s chief export clerk, in whose office and under whose supervision the records were made and kept, who had made some of the entries himself, although most were made by clerks under his supervision, some of whose handwriting the witness could identify, the court, in the case of E. I. du Pont de Nemours & Co. v. Tomlinson, 296 Fed. 634, held such records admissible on the basis of this testimony and did not require the production of every person who had made an entry.
A similar result was reached in the case of Northern Pacific Ry. Co. v. Keyes, 91 Fed. 47, where about 50 clerks had been employed in the preparation of the tables presented in evidence. The court found testimony by the heads of departments under whose immediate supervision the work had been done sufficient to render the evidence competent.
In the instant case, the answers of the witness to interrogatories 6 through 9 show that he did not have the requisite personal knowledge, or the direct supervisory position, or the wide scope of experience with regard to the records to bring him within the holdings of any of these cases. He admitted that he had no detailed knowledge of the shipments in issue or of the manufacture of the merchandise, because of the vast extent of the company’s operations, and although he stated that the records were kept under his supervision, he added that they were not kept by him personally.
It is by reason of those answers that I would hold the objection to the answers to interrogatories 10 and 11 to be timely. Whereas the general principle that supervisors are competent to testify concerning books and records kept under their jurisdiction would normally operate to render untimely objections made at the trial to answers in response to questions purporting to elicit such information, as being in effect objections to the questions, where, as here, answers to questions previously posed reveal a weakening of qualifications to support the answers objected to, a different situation obtains. That the answers given to interrogatories 6 through 9 by the witness himself would make clear that he did not possess the necessary qualifications to bring his answers to interrogatories 10 and 11 within the exception to the *630hearsay rule herein above adverted to could not be divined before such answers were made.
Accordingly, it was not until the commission was returned and the answers were read in court that a proper basis of objection was indicated, and when that objection was made, it should have been sustained.
For the foregoing reasons, I would grant defendant’s motion to strike the answers to interrogatories 10 and 11, the effect of which action, of course, would be to strike from the record all evidence relevant to the issue of component material of chief value. Since, however, plaintiff would not have been apprised of defendant’s motion until the time of trial, I believe that the interests of justice would best be served in this case by restoring it to the calendar for additional evidence of this phase of the case.